Judgment unanimously affirmed. Memorandum: Defendant’s principal contention is that he did not knowingly and intelligently waive his right to a jury trial. Defendant’s waiver was valid. He signed a written waiver in open court after consulting with counsel and was fully informed by the court of the nature and consequences of the waiver (see, People v Mettler, 147 AD2d 849, lv denied 74 NY2d 666; People v Aponte, 144 AD2d 679, 680, lv denied 73 NY2d 888; cf., People v Burnett, 136 AD2d 888, lv denied 70 NY2d 1004). On this record, defendant’s conviction of first degree robbery is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The record also establishes that defendant received meaningful assistance of counsel (see, People v Rivera, 71 NY2d 705, 709; People v Baldi, 54 NY2d 137, 146-147). We have considered the issues raised in defendant’s supplemental pro se brief and find them lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—robbery, first degree.) Present—Boomer, J. P., Green, Pine, Balio and Davis, JJ.